Citation Nr: 1431996	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  06-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for cervical strain.

2.  Entitlement to an increased rating, in excess of 20 percent, for right knee injury with degenerative joint disease.

3.  Entitlement to an increased rating, in excess of 20 percent, for right knee instability with surgical scar.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for pancreatitis.

6.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974 with additional periods of Army National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was brought before the Board in May 2005, July 2009, February 2011, and in November 2012, at which time the above stated claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him an appropriate VA examination as well as proper notice.  The requested development was completed, and the issue was denied in a June 2013 decision.  The June 2013 Board decision that denied his claim for an increased rating for a cervical strain was vacated and remanded by the Court of Appeals for Veterans Claims (Court) in March 2014 based on a Joint Motion for Remand (JMR).

In March 2013, the AMC granted service connection for radiculopathy of the left and right upper extremities, assigning separate 20 and 30 percent ratings, respectively, effective November 16, 2004.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are not at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The AMC also increased the rating for the cervical spine disability to 30 percent, effective March 23, 1999 (prior to his current claim).  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA paperless claims processing system was reviewed.

The issue of an increased rating for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased rating, in excess of 20 percent, for right knee injury with degenerative joint disease, entitlement to an increased rating, in excess of 20 percent, for right knee instability with surgical scar, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for pancreatitis, entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder, and whether new and material evidence has been received to reopen a claim for service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's cervical spine disability has been primarily manifested by pain on use, occasional muscle spasms, and moderate to severe limitation of motion with forward flexion to at worst 15 degrees and without any incapacitating episodes or ankylosis.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for the cervical spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In May 2004 and March 2006, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, VA must consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's cervical spine disability has been rated 30 percent disabling from the beginning of the appeal.  The Veteran claims his cervical spine disability is more severe than currently rated.  Based on in-service medical care, service connection was granted for residuals of cervical spine strain in a September 1999 rating action.  A 10 percent evaluation was assigned effective in March 1999.  The rating was increased to 20 percent in a July 2000 rating action.

The RO received the Veteran's claim on September 8, 2003.  The regulations for evaluation of certain disabilities of the spine, including intervertebral disc syndrome, were revised, effective on September 23, 2002.  Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering-effective on September 26, 2003-for purposes of updating the rating schedule with current medical terminology and unambiguous criteria to reflect medical advances since last reviewed.  (Former Diagnostic Code 5290 is now Diagnostic Code 5237).  It should be pointed out that the revised rating criteria may not be applied to a claim prior to the effective date of the amended regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).

38 C.F.R. § 4.71a , Diagnostic Code 5293, prior to September 23, 2002, provided that a 60 percent rating was authorized for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief, a 20 percent rating when moderate with recurrent attacks, a 10 percent rating when mild, and a noncompensable rating for postoperative, cured.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from March 10, 1976 to September 23, 2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Diagnostic Code 5290, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 30 percent evaluation is assigned with severe limitation of motion.  Id.

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Codes 5237 through 5243 are now applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which now governs ratings of lumbosacral or cervical strain and 5243 which now governs intervertebral disc syndrome. 

The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria, a summary of which is as follows.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See Id., Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See Id., Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See Id. Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See Id., Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments.  See Id., Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome, however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A VA examination was conducted in July 2004.  The Veteran reported that he had daily pain that he considered was 10 on a scale of 1-10.  The pain was aggravated by weather, driving, using his seatbelt, and sleeping in different positions.  He worked as a representative for Social Security Administration and his neck pain bothered him all the time at work.  He reportedly missed up to three consecutive days of work due to his neck condition.  He had daily flare ups which would cause him to stop and rest.  He did not have any incapacitating episodes or instances where he was unable to move his neck.

The ranges of motion for the cervical spine were 30 degrees of flexion, 30 degrees of extension, and 40 degrees of right lateral bending, with slight pain over the trapezius at 40.  Left lateral flexion was 40 degrees with no pain or limitation.  Right lateral rotation was 40 degrees with no pain or limitation.  Left lateral rotation was 45 degrees with no pain or limitation.  On repetitive motion of flexion and extension, there was no decrease in motion but there was pain over the left trapezius but not cervical spine.  On repetitive right and left rotation there was no decrease in motion but increased pain.  There was no limitation caused by fatigue, weakness, or lack of endurance on repetitive motion.  The upper extremities motor strength was 5/5 and sensation was intact.  There was no limitation due to weakness, fatigability, incoordination, or flare ups.  Reportedly, his cervical spine disability did not affect his usual occupation.  He did not have any incapacitating episodes.

At VA examination in January 2007, the Veteran continued his complaints of neck pain.  He reported no incapacitating episodes.  On examination, he walked with an antalgic gait.  There was mild thickness of the cervical spine, but his range of motion appeared to be well preserved.  He had forward flexion to 35 degrees, which was limited by pain; extension to 45 degrees without pain; left and right lateral bend to 30 degrees with mild reproducible pain at 30 degrees; and left and right rotation to 60 degrees with discomfort beginning at 40 degrees.  There was no significant tenderness to palpation along the paraspinal musculature region or the spinous processes of the cervical spine.

On peripheral nerve examination, there were no noted abnormalities.  He had 5/5 strength in the upper extremities; no muscle atrophy;  symmetrical reflexes of the biceps, triceps, and brachiodialis; with no evidence of clonus or primitive reflexes.  X-ray revealed some calcification and possible auto fusion of the C2-C3 discs.  There was mild degeneration of the C4-C5 disk level and mild degeneration of the C6-C7 level.  There were no new findings noted on the MRI report.

There was no muscle spasm noted on VA examination in September 2009.  He continued his complaints of neck pain.  He exhibited flexion to only 15 degrees.  He could extend to 45 degrees without functional limitation and pain at 45 degrees.  He could rotate to 30 degrees on the right without functional limitations but only 15 degrees to left with functional limitations due to pain.  He was able to tilt to 20 degrees, bilaterally with functional limitations due to pain.  Motor strength in the upper extremities at the elbow and hand was essentially normal with 5/5 strength.  Sensory examination was intact.  The ranges of motion during passive, active, and on three repetitions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes, radiating pain, or neurologic findings.  His disability did not affect his usual occupation or daily activities.

On neurological examination in August 2010, there was no clinical evidence of radiculopathy.  The VA examiner was unable to conduct an EMG of the upper extremities due to the Veteran's fear of pain.  However, his physical examination of the upper extremities appeared intact as there were no reflex changes.

On VA examination in July 2011, he had 60 degrees of flexion; 20 degrees of extension; and 60 degrees of both lateral bending and rotation, bilaterally.  All of the motions were without painful limitation.  There were no abnormalities reported on sensory and motor examinations of the upper extremities.  The deep tendon reflexes were equal.  There was no evidence of atrophy.  There was no reported limitation of motion of the elbows, wrists, hands, or fingers.  The ranges of motion during passive, active, and repetition were the same.  There was no additional functional impairment due to pain, weakness, fatigability, coordination, or flare-ups.  There were no incapacitating episodes, radiation of pain, or neurological findings.   There was no effect on his usual occupation or daily activities.

On VA examination in June 2012, the ranges of motion were forward flexion to 35 degrees, extension to 35 degrees, right lateral flexion to 35 degrees, left lateral flexion to degrees to 30 degrees, and rotation to 60 degrees, bilaterally.  All of the motion endpoints were reportedly where his pain began.  There was no loss in motion or functional loss on repetitive use.  There was no reported radiculopathy.  It was noted that the cervical spine condition did not impact his ability to work.

Most recently the Veteran was afforded a VA examination in April 2014.  The examiner diagnosed the Veteran with degenerative disc disease or intervertebral disc syndrome and noted that the Veteran had that diagnosis since 1997.  The Veteran reported occasional flare-ups that impacted the function of the cervical spine.  Upon examination the Veteran exhibited forward flexion to 30 degrees with pain beginning at 30 degrees, extension to 10 degrees with no objective pain on motion, bilateral lateral flexion to 30 degrees with pain beginning at 30 degrees, right lateral rotation to 40 degrees with no objective pain on motion, and left lateral rotation to 40 degrees with pain starting at 40 degrees.  Upon repetitive testing with three repetitions the Veteran did not exhibit any additional limitation of motion.  Functional loss included less movement than normal and pain on movement.  The Veteran had localized tenderness and pain on palpation, but no muscle spasms or guarding.  The Veteran exhibited normal muscle strength, reflexes, and sensation to light touch.  There was no evidence of radicular pain, ankylosis, or other neurological abnormalities.  While the Veteran had intervertebral disc syndrome, there was no evidence of incapacitating episodes over the previous twelve months.  The Veteran reported regular use of a cane, but there was no indication that the Veteran's cervical spine condition impacted his ability to work.  Finally the examiner noted that there was no additional increased pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups, or when the joint was used repeatedly over time. 

VA outpatient records dated in February 2003 show that the Veteran complained of increasing neck pain for the previous 2-3 days.  Radiological study revealed mild to moderate radiographic spondylosis with possible fusion of the C2 and C3 vertebral bodies.  The Veteran refused an electromyograph (EMG) study.  An August 2003 magnetic resonance imaging (MRI) revealed early degenerative disc disease (DDD) throughout the cervical spine, disc herniation at C2-C3 and C4-C5 and moderate central stenosis.  VA outpatient records dated between 2004 and 2007 show that the Veteran continued to complain of neck pain as well as radiculopathy to the upper extremities.  (As noted the RO has recently granted service connection for radiculopathy of the upper extremities.)  VA outpatient records dated between 2007 and 2010 showed that he continued receiving medical care for his cervical spine complaints including occasional muscle spasms.

As noted in the March 2014 Joint Motion for Remand, there were VA treatment records that report that the Veteran had intermittent muscle spasms in his neck and shoulders that resulted in pain and fatigue.  Indeed the record did indicate that the Veteran periodically reported intermittent muscle spasms that resulted in pain and fatigue in various treatment records dating from June 2000 to August 2010.  There was, however, no indication in the records that the muscle spasms led to incapacitating episodes with only intermittent relief.  

The Board will initially determine if a higher rating is warranted under the old law (Diagnostic Codes 5290 and 5293).  A rating for a cervical strain and/or cervical intervertebral disc syndrome may be assigned under Diagnostic Codes 5290 or 5293.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.

Upon review of all pertinent medical evidence, the Board concludes the Veteran is not entitled to an increased rating for his spine disability at any time during the period of the appeal.

In considering the limitation of motion and pain during this period, the Veteran reported multiple complaints including constant pain.  At the reported VA examinations, the forward flexion ranged from 15 to 60 degrees, extension ranged from was 20 to 45 degrees, lateral flexion ranged from 20 to 60 degrees on each side, and rotation ranged from 15 to 60 degrees on each side.  This does not support the assignment of a higher disability evaluation and approximate no more than the limitation of motion contemplated by his 30 percent rating.  A rating higher than 30 percent is not available under DC 5290.

The Board considered whether the Veteran should be granted a rating in excess of 30 percent under the old regulations that relate to intervertebral disc syndrome.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief warranted a 60 percent rating and severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent rating.  In this instance there is no evidence that the Veteran's cervical spine led to any incapacitating episodes; and while there were complaints of occasional muscle spasm that led to fatigue and pain, the evidence fails to demonstrate that there was demonstrable muscle spasm as a result of sciatic neuropathy.  The evidence also fails to demonstrate that the muscle spasms occurred with little intermittent relief.  Therefore a rating of 60 percent is not warranted.  The record reflects that sensory and motor examinations were intact, and there were no abnormal reflexes.  As there is no evidence of recurring attacks of incapacitating episodes, a rating of 40 percent is also not warranted.  Therefore a higher rating than the currently assigned 30 percent is not warranted.

In considering the new regulations (Diagnostic Codes 5237 and 5243).  A rating for a cervical strain and/or cervical intervertebral disc syndrome may be assigned under Diagnostic Codes 5237 or 5243, respectively.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.

The criteria for a 30 percent rating under Diagnostic Code 5237 are forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criterion for a 40 percent rating is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the revised regulations, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

The evidence concerning the severity of the Veteran's cervical spine disability does not support the assignment of a higher disability evaluation under the new laws and regulations.  While there is one examination report where his cervical spine motion was limited to 15 degrees (at the September 2009 examination), for the most part, during this appeal period his flexion was 30 degrees or more.  The Board takes into consideration periods of exacerbations of his disabilities.  The Veteran's forward flexion of the cervical spine exceeded 15 degrees and there is nothing suggesting unfavorable ankylosis of the entire cervical spine.  Therefore a higher rating of 40 percent under Diagnostic Code 5237 is not warranted.

The Veteran is currently being rated based on cervical orthopedic and neurological residuals, namely 20 and 30 percent ratings as of November 2004 for radiculopathy of the left and right upper extremities, respectively, as well as a 30 percent rating for cervical strain.  A higher rating is not warranted with respect to intervertebral disc syndrome as there is no medical evidence that any physician prescribed bed rest for the Veteran's cervical spine disability during the relevant time period.  Therefore a higher rating than the currently assigned 30 percent is also not warranted under Diagnostic Code 5243.

In regard to pain, while the Veteran reports pain and stiffness, the evidence concerning the level of the Veteran's cervical spine disability does not support the assignment of a higher disability evaluation.  For the most part, there was no additional loss of function on repetitive testing.  The ranges of motion during passive, active, and repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, coordination, or flare-ups.  There were no incapacitating episodes, radiation of pain, neurological findings, or noticeable effect on his usual occupation or his daily activities.  As such, the Board finds that the pain on use of his neck which the Veteran described to examiners is more than adequately and appropriately compensated at the 30 percent level and does not warrant an evaluation in excess of 30 percent under  38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.
In conclusion the evidence shows that the Veteran's cervical spine disability was no more than those manifestations outlined under a 30 percent rating, under either the old or new law.

The Board acknowledges the Veteran's statements regarding the severity of his cervical spine disability.  The Veteran contends that his cervical spine is far more severe than the ratings he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected cervical spine disability is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected cervical spine disability.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected cervical spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 30 percent for the residuals of cervical spine strain is denied.

REMAND

In an August 2013 rating decision addressed claims for entitlement to an increased rating, in excess of 20 percent, for right knee injury with degenerative joint disease, entitlement to an increased rating, in excess of 20 percent, for right knee instability with surgical scar, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for pancreatitis, entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder, and whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  In a letter from the Veteran's representative, dated September 2013, the Veteran disagreed with the ratings assigned and with the denial of service connection.  He was not, however, issued a Statement of the Case with regard to those claims.

Since the Veteran submitted a timely notice of disagreement regarding the issues of entitlement to an increased rating, in excess of 20 percent, for right knee injury with degenerative joint disease, entitlement to an increased rating, in excess of 20 percent, for right knee instability with surgical scar, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for pancreatitis, entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder, and whether new and material evidence has been received to reopen a claim for service connection for tinnitus, the Board is required to remand these issues to the RO for issuance of a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the claims of entitlement to an increased rating, in excess of 20 percent, for right knee injury with degenerative joint disease, entitlement to an increased rating, in excess of 20 percent, for right knee instability with surgical scar, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for pancreatitis, entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder, and whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


